Case 9:18-cv-81251-DI\/|I\/| Document 11 Entered on FLSD Docket 10/03/2018 Page 1 of 1

UNlTED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF FLOR|DA

 

WYNDHA|V| VACAT|ON OWNERSH|P, lNC.,; ET. AL. Case No.:9:18-Cv-81251-DM|\/l

Plantiff
v.

US CONSUMER ATTORNEYS, P.A.,; ET. AL.

Defendant

 

AFFIDAVIT OF CORPORATE SERVICE

Mellisa Welch - Process Specialist, a person of suitable age and discretion, of the office of REGISTERED AGENTS INC., registered agent
for lPLANETMEDIA, INC., at the registered address of:

That on 9/20/2018 at 2157 PM at 401 Ryland St Ste 200A, Reno, NV 895021643 I served lPLANETMEDIA, INC. with the
following list of documents: SUMMONS IN A CIVIL ACTION; CIVIL COVER SHEET; COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF by then and there personally delivering a true and correct copy of the documents into the hands
of and leaving with Mellisa Welch whose title is Process Specialist.

That the description of the person actually served is as follows: Gender: Female Skin: W'ni'te Age: 31-35 Height: 5'1 - 5‘6
Weight: 141-160 Lbs Hair: Brown Eyes: Blue Marks:

 

 

  
  

Subscribeq.l and sworn before me, a Notary ROBERT JAMES CLARK
Public, th " rd day_ofOctober, 2018 ORANGE LEGAL SERVICE
` 633 EAST CoLoNIAL DR.
ORLANDO, FL 32803

 

_ t (130) 027-5799 x 1
Jo 0 LA\zETlCI-i 4
No ry Public

My ornmision expires on: 1/28/2020

"--.__/

 

   
 

- JoHNNo LAzETl§H d
:.- . t -"t literary Pubnc-siaie et twa a
"-~r-`;g.: Appohm\\nlBeenrdedlnwamoeCcunly

-"-'*4"1°-"” m:omwa-Eqmmzs,zozo

 
  

   

 
     

 

 

 

 

Order #:R48208
Their File 507115

